United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL MARKETING SERVICE,
Manteca, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1838
Issued: May 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 3, 2019 appellant filed a timely appeal from a July 30, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $52,343.04, for which she was not at fault, as she
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 30, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

concurrently received Social Security Administration (SSA) age-related retirement benefits while
receiving FECA wage-loss compensation benefits for the period January 1, 2006 through
March 30, 2019; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $218.80 from
appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On January 5, 1993 appellant, then a 49-year-old commodity grader, filed a traumatic
injury claim (Form CA-1) alleging that on January 4, 1993 she injured her neck, shoulders, and
right arm when lifting cases of eggs while in the performance of duty. OWCP accepted the claim
for cervical strain and bilateral shoulder strain. Appellant stopped work on January 5, 1993. She
did not return to work and resigned from employment on January 31, 2006. The record reflects
that OWCP paid appellant wage-loss compensation on the periodic rolls based upon her loss of
wage-earning capacity as of June 16, 2002. By decision dated December 4, 2007, it granted her a
schedule award which ran from November 25, 2007 through February 10, 2010.3 OWCP then
resumed paying wage-loss compensation on the periodic rolls as of March 14, 2010.
On January 28, 2019 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form. On March 7, 2019 SSA submitted the completed
form, which showed SSA benefit rates with a FERS offset and without a FERS offset from January
2006 through December 2018. Beginning January 2006, the SSA rate with FERS was $934.00
and without FERS was $648.10. Beginning December 2006, the SSA rate with FERS was $964.80
and without FERS was $669.50. Beginning December 2007, the SSA rate with FERS was $987.00
and without FERS was $684.80. Beginning December 2008 through November 2011, the SSA
rate with FERS was $1,044.20 and without FERS was $724.50. Beginning December 2011, the
SSA rate with FERS was $1,081.70 and without FERS was $750.60. Beginning December 2012,
the SSA rate with FERS was $1,100.00 and without FERS was $763.30. Beginning December
2013, the SSA rate with FERS was $1,116.50 and without FERS was $774.80. Beginning
December 2014 through November 2016, the SSA rate with FERS was $1,135.50 and without
FERS was $787.90. Beginning December 2016, the SSA rate with FERS was $1,138.80 and
without FERS was $790.20. Beginning December 2017, the SSA rate with FERS was $1,161.60
and without FERS was $806.00. Beginning December 2018, the SSA rate with FERS was
$1,194.00 and without FERS was $828.50.
A FERS offset calculation worksheet dated March 28, 2019 noted each period of
overpayment and provided calculations, which resulted in a total overpayment of $52,343.04
during the period January 1, 2006 through March 30, 2019.
By letter dated April 1, 2019, OWCP informed appellant that it would begin deducting the
portion of SSA benefits attributable to her federal service from her periodic disability
compensation beginning March 31, 2019.

3
The December 4, 2007 schedule award was for 20 percent permanent impairment of the right upper extremity and
17 percent permanent impairment of the left upper extremity.

2

In a preliminary notice dated April 3, 2019, OWCP informed appellant that she had
received an overpayment of compensation in the amount of $52,343.04 because the SSA/FERS
offset was not applied to FECA benefits for the period January 1, 2006 through March 30, 2019.
It determined that she was without fault in the creation of the overpayment, because she was not
aware, nor could she reasonably have been expected to know, that it had paid her compensation
incorrectly. OWCP requested that appellant submit a completed overpayment recovery
questionnaire (Form OWCP-20) to determine a fair repayment method, and advised her that she
could request a waiver of recovery of the overpayment. It further requested that she provide
supporting financial documentation, including copies of income tax returns, bank account
statements, bills, pay slips, and any other records to support income and expenses. OWCP advised
appellant that it would deny waiver if she failed to furnish the requested financial information
within 30 days. It further notified her that, within 30 days of the date of the letter, she could request
a telephone conference, a final decision based on the written evidence, or a prerecoupment hearing.
Appellant completed the Form OWCP-20 overpayment recovery questionnaire on
April 16, 2019, and submitted supporting financial documentation. She requested that OWCP
make a decision regarding possible waiver of recovery of the overpayment based on the written
evidence.
By decision dated July 30, 2019, OWCP determined that appellant had received an
overpayment of compensation in the amount of $52,343.04 because the SSA/FERS offset was not
applied to payments for the period January 1, 2006 through March 30, 2019. It further found that
she was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment. OWCP explained that, while appellant had provided some financial documentation
for her expenses, she did not provide financial documentation for others, and that the claimed
expenses not supported by financial documentation would not be considered in calculation of her
monthly expenses for the purpose of waiver. It noted that as the period necessary to repay the debt
would exceed her life expectancy, the principal would be compromised by $25,743.04 due to
hardship with regard to her life expectancy, while an additional $5,638.96 would be compromised,
for a total of $31,382.00 compromised. The remaining debt amount to be repaid was $26,600.00,
which would be repaid by deducting $218.80 from appellant’s continuing compensation every 28
days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.5
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

3

employee.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
By decision dated July 30, 2019, OWCP determined that appellant had received an
overpayment of compensation in the amount of $52,343.04 because the SSA/FERS offset was not
applied to payments for the period January 1, 2006 through March 30, 2019. However, by
decision dated December 4, 2007, OWCP had granted appellant a schedule award which ran from
November 25, 2007 through February 10, 2010. Furthermore, the record indicates that OWCP did
not resume paying wage-loss compensation on the periodic rolls until March 14, 2010.
The Board has held in overpayment cases that it is essential that OWCP provide the
recipient of compensation with a clear statement showing how the overpayment was calculated.8
With respect to the fact and amount of the overpayment, the Board finds that OWCP has not
provided adequate findings of fact which would allow appellant to understand the precise defect
of her claim and the kind of evidence which would tend to overcome it.9 OWCP has not adequately
explained how the fact and amount of the overpayment was determined in light of appellant’s
receipt of schedule award compensation for a portion of the period of the overpayment. Its
regulations provide that retirement benefits paid by the Office of Personnel Management or SSA
can be paid concurrently with schedule award compensation under FECA without a deduction
from FECA benefits.10 The record also reflects that at the expiration of appellant’s schedule award,
OWCP did not resume paying appellant wage-loss compensation on the periodic rolls until
March 14, 2010. The Board therefore finds that the July 30, 2019 decision must be set aside and
the case remanded for further consideration followed by a de novo decision.11
CONCLUSION
The Board finds that the case is not in posture for decision.

6

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (February 3, 1997).

8

See Teresa A. Ripley, 56 ECAB 528 (2005).

9

20 C.F.R. § 10.126; H.H., Docket No. 18-0356 (issued October 24, 2018); P.G., Docket No. 14-0430 (issued
August 1, 2014).
10

Supra note 7; see also J.M., Docket No. 18-1505 (issued June 21, 2019); K.H., Docket No. 18-0171 (issued
August 2, 2018); A.S., Docket No. 17-1459 (issued December 22, 2017).
11

As the first issue regarding fact and amount of overpayment is set aside, issues 2 and 3 are moot.

4

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2019 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this decision.
Issued: May 1, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

